Case 2:18-cv-09248-MWF-AFM Document 20-4 Filed 09/16/19 Page 1 of 3 Page ID #:146




                               EXHIBIT A
                                                                             Case 2:18-cv-09248-MWF-AFM Document 20-4 Filed 09/16/19 Page 2 of 3 Page ID #:147


                                                                                                                                         Surveyor: Kenneth Arrington CASp #628                                                          BARRIER REVIEW PHASE -
                                            ARCHITECTURAL BARRIERS LIST (ABL)
                                                                                                                                                                                                                                       Enter appropriate responses in
                                                          Name: Public Storage                                                                                                                                                          all cells in the two columns
                                                                                                                                                Survey Date: 9/10/2019                                                                                                BARRIER REMOVAL PHASE - Enter
                                                        Attn: Manning Law Offices                                                                                                                                                                    below.
                                                                                                                                                                                                                                                                      appropriate responses in all cells in
                                                  Address: 11200 West Pico Blvd., Los Angeles, CA.                *This determination did not include an assessment of Readily Achievable Barrier Removal. A
                                                                                                                  review of the Business financials should be performed to assess what items may, or may not, be
                                                                                                                                                                                                                                                                      all three columns below.
                                                                                                                  readily achievable. Property Owner shall provide me a schedule when Barriers will be removed for
                                                                                                                  a follow-up inspection for certification.


                                                            TOW AWAY SIGNAGE HAS BEEN PROVIDED                    Provide a new sign(s) at entry to             Below is the full code citation with
                                                            SINCE LAST INSPECTION, HOWEVER THE                    parking facility or immediately               the requirement for the appropriate
                                                            PROPER INFORMATION FOR WHERE TO                       adjacent to and visible from                  information being required as a
                                                            RECLAIM VEHICLE AND TELEPHONE # IS NOT A              accessible spaces:                            permanent part of the sign.
                                                            PERMANENT PART OF THE SIGN.                           Size required to be 17" minimum
                                                                                                                  x 22" minimum with 1" high         11B-502.8.2 Lettering. The
                                                                                                                  minimum letters reading:           additional sign shall clearly state in
                                                                                                                                                     letters with a minimum height of 1
                                                                                                                  "Unauthorized vehicles parked in inch the following:
                                                                                                                  designated accessible spaces       “Unauthorized” vehicles parked in
                     Accessible                                                                                   not displaying distinguishing      designated accessible spaces not
                      Parking                                                                                     placards or special license plates displaying distinguishing placards or
                                                                                                                  issued for persons with            special license plates issued for
                                                                                                                  disabilities will be towed away at persons with disabilities will be
                                                                                                                  the owner's expense. Towed         towed away at the owner’s expense.
                                                                                                                  vehicles may be reclaimed at       Towed vehicles may be reclaimed
                                                                                                                  ____or by telephoning____."        at: ________________ or by
                                                                                                                                                     telephoning ____________."
                                                                                                                                                     Blank spaces shall be filled in
                                                                                                                                                     with appropriate information as a
                                                                                                                                                     permanent part of the sign.
00001   Exterior                    11B-502.8.2                                                                                                                                                                          2, 3, 4
                                                            VAN ACCESSIBLE SPACE: ONLY 103 1/4" WIDE, Re-stripe existing parking spaces                         The Van Accessible Space has
                                                            96 1/4" WIDE ACCESS AISLE.                            as necessary to provide 144"                  actually been reduced in width since
                                                                                                                  minimum width van parking                     the corrective was performed.
                                                            Van accessible parking space is less than 144"        space and a 60" minimum width                 Original width measured 107" in
                                                            and/or access aisle is less than 60" wide (or the van access aisle. If re-striping                  width.
                                                            accessible space is less than 108" wide when a        reduces the total number of
                                                            96" minimum access aisle is provided):                parking spaces, check zoning                  PLEASE NOTE: This item is easily
                                                                                                                  ordinance or other regulations for            corrected by removing the striping
                                                                                                                  compliance with minimum                       provided on the left side of the
                                                                                                                  requirements. When space and                  aisle, and restriping a single blue
                                                                                                                  access aisle is restriped, ensure             line seperating the Van Accessible
                                                                                                                  that the ISA pavement signage                 space and the adjacent standard
                                                                                                                  and the "NO PARKING" sign in                  space. The single blue line would
                   Van Accessible
                                                                                                                  the acces aisle are compliant.                need to be shifted a minimum of 5"
                       Space
                                                                                                                  Outline access aisle in blue (no              to the left. Vehicle Spaces and the
                                                                                                                  specific color specified) and paint           aisle are measured centerline to
                                                                                                                  hatching a contrasting color from             centerline.
                                                                                                                  the parking space (white or blue
                                                                                                                  is preferred) at 36" on center.
                                                                                                                  Include the words "No Parking"
                                                                                                                  with 12" minimum high letters on
                                    4.6.3, 4.1.2(5)(b),                                                           the pavement per Title 24. Space
                                    A4.6.3                                                                        should be at least 216" (18') long
                                    CA11B-502.1,                                                                  for compliant depth.
                                    CA11B-502.2,                                                                                                                                                                     77, 78, 79, 80,
                                    CA11B-502.3.1                                                                                                                                                                     81, 102, 103,
00002   Exterior                    502.1, 502.2, 502.3.1                                                                                                                                                               104, 105
                                                                               Case 2:18-cv-09248-MWF-AFM Document 20-4 Filed 09/16/19 Page 3 of 3 Page ID #:148


                                                              STANDARD ACCESSIBLE SPACE: ONLY 103 1/4" Re-stripe existing parking spaces                  The Standard Accessible Space has
                                                              WIDE, 96 1/4" WIDE SHARED ACCESS AISLE.               as necessary to provide 144"          actually been reduced in width since
                                                                                                                    minimum width van parking             the corrective work was performed.
                                                              Van accessible parking space is less than 144"        space and a 60" minimum width         Original width measured 104 1/2" in
                                                              and/or access aisle is less than 60" wide (or the van access aisle. If re-striping          width.
                                                              accessible space is less than 108" wide when a        reduces the total number of
                                                              96" minimum access aisle is provided):                parking spaces, check zoning          PLEASE NOTE: This item is easily
                                                                                                                    ordinance or other regulations for    corrected by removing the striping
                                                                                                                    compliance with minimum               provided on the right side of the
                                                                                                                    requirements. When space and          aisle, and restriping a single blue
                                                                                                                    access aisle is restriped, ensure     line seperating the Accessible
                                                                                                                    that the ISA pavement signage         space and the adjacent standard
                                                                                                                    and the "NO PARKING" sign in          space. The single blue line would
                      Standard
                                                                                                                    the acces aisle are compliant.        need to be shifted a minimum of 5"
                   Accessible Space
                                                                                                                    Outline access aisle in blue (no      to the right. Vehicle Spaces and the
                                                                                                                    specific color specified) and paint   aisle are measured centerline to
                                                                                                                    hatching a contrasting color from     centerline.
                                                                                                                    the parking space (white or blue
                                                                                                                    is preferred) at 36" on center.
                                                                                                                    Include the words "No Parking"
                                                                                                                    with 12" minimum high letters on
                                      4.6.3, 4.1.2(5)(b),                                                           the pavement per Title 24. Space
                                      A4.6.3                                                                        should be at least 216" (18') long
                                      CA11B-502.1,                                                                  for compliant depth.
                                      CA11B-502.2,                                                                                                                                               138, 139, 140,
                                      CA11B-502.3.1                                                                                                                                              141, 102, 103,
00003   Exterior                      502.1, 502.2, 502.3.1                                                                                                                                        104, 105
